After an award had been made by final decree in a condemnation proceeding, an independent proceeding was instituted by claimants, who were tenants in a part of the property condemned, to determine the priority as between themselves and the holder of a junior interest in the mortgage. It was referred to an official referee, who made findings which, by stipulation, were passed upon by the Special Term. The findings and the order at Special Term gave priority to the holder of the junior interest in the mortgage, but surcharged the owner with about $16,000 for misapplication of certain advance payments received on the award. This did not affect the rights of the mortgagees, but, under the agreement between the owner and the tenants, gave to the latter the right to recover this sum or to have a mortgage on the remaining property for the amount. Order unanimously affirmed, without costs, and without prejudice to the claimants to pursue their remedy in any other action or proceeding as they may be advised. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.